Title: To George Washington from Nathan Rice, 19 April 1782
From: Rice, Nathan
To: Washington, George


                        

                            May it please your ExcellencyRobertsens Apl 19th 1782
                        
                        In answer to the Queries made by your Excellency—I am of opinion that Retaliation is
                            justifyable & expedient. That a representation ought to be made to Sr Henry Clinton & satisfaction demanded
                            from him. That the commanding officer of the party who executed him only should be required provided he is of
                            equal rank in the british service with Captain Huddy; if not the whole party or as many of them as shall be considered as
                            equivalent to him. That in case of refusal a british Captain who is a prisoner of war, should be taken by lot, &
                            executed. I am with the highest respect your Excellency’s most obt Servt
                        
                            N: Rice
                            Majr commanding 4th M. Regt
                            
                        
                    